Pemberton, J. (dissenting)
I dissent. The business of dealing in gasoline and oil is legitimate and all persons have the right to engage in this business upon equal terms and conditions. The majority opinion classifies this business with that of the saloon, pawnbrokers and pool halls, which have been held to be mere privileges and not classified as legitimate business. They may be either regulated or dispensed with entirely. This distinction is clearly stated in the case of Asakura v. Seattle, 122 Wash. 81, 210 Pac. 30, where we said:
“At the threshold we are met with the necessity of determining whether pawnbroking is a business in which any individual has an inherent right to engage. If it is such, then, of course, the respondent is entitled to the remedy he seeks. Or is pawnbroking a privilege which may be absolutely denied to any one or granted upon such terms and conditions and with such restrictions as the city may impose?”
*658The sale of oil and gasoline being a legitimate business necessary for the welfare of the community, the ordinance is void because it fails to provide definite rules and conditions under which the business may be conducted. It is left to the arbitrary will of the city council, and thereby fails to give to all citizens equal protection of the law. In the case of State ex rel. Makris v. Superior Court, 113 Wash. 296, 193 Pac. 845, after reviewing the authorities, we said:
“All of those decisions were rested upon the principle that an ordinance which authorizes the issuing or withholding of a license to engage in a lawful business, that is, a business which within itself is ordinarily perfectly lawful, and committing to any officer or set of officers the power to decide according to their own notions in each particular case, the question of the propriety of issuing or withholding a license therefor,, and thus deciding who may and who may not engage in such business, is authorizing the exercise of arbitrary power in violation of the guaranty of the fourteenth amendment of the constitution of the United States, that ‘No state shall . . . deny to any person within its jurisdiction the equal protection of the law.’ In § 12 of article 1 of our state constitution we find the same guaranty, in substance, as follows:
“ ‘No law shall be passed granting to any citizen, class of citizens, or corporation, other than municipal, privileges or immunities which, upon the same terms, shall not equally belong to all citizens or corporations.’ ”